        Case 1:20-cv-06727-AJN-DCF Document 44 Filed 08/04/21 Page 1 of 2




                                     Reply To: Woodland Park
                                     Direct Dial: (973) 925-7341
                                        Fax: (973) 247-9199
                                    E-mail: jb@ansellgrimm.com

                                            August 4, 2021



Via ECF

Hon. Debra Freeman, U.S.M.J.
United States District Court for the
   Southern District of New York
500 Pearl Street
New York, New York 10007

         Re:       Jeffrey M. Goldman v. Sol Goldman Investments LLC, et al.
                   Civil Action No.: 1:20-cv-6727

Dear Judge Freeman:

       As you are aware, this firm represents Defendants Sol Goldman Investments LLC (“SGI”),
Solil Management, LLC (“Solil”), and Jane H. Goldman (collectively, “Defendants”) in the above
styled matter.

        At last Friday’s telephonic discovery conference, the Court directed the parties to provide
a joint status update by Tuesday (yesterday) regarding the scheduling of depositions and other
issues. We apologize for the delay in submitting this joint letter but we only received a response
from Plaintiff’s counsel to our inquiries earlier this afternoon. To that end, the parties have agreed
as follows:

               •   Plaintiff’s deposition will commence at 10:00am on August 17, 2021 (remotely);



063054.000122.71281882
        Case 1:20-cv-06727-AJN-DCF Document 44 Filed 08/04/21 Page 2 of 2

Honorable Debra Freeman, U.S.M.J.
August 4, 2021
Page 2

              •   Defendant Jane Goldman’s will commence at 10:00am on August 18, 2021
                  (remotely); and
              •   The 30(b)(6) depositions for Defendants Solil Management LLC and Sol Goldman
                  Investments LLC will follow on August 18, 2021 (remotely).

        We have been unable to schedule the deposition of Judith Brener as she is traveling and we
have been unable to contact her. However, she is anticipated to return on August 12 and we will
work to schedule her deposition for no later than September 15, 2021, based on her schedule and
the availability of counsel.

       Defendants are still awaiting signed HIPAA authorization forms and a list of medical
providers from Plaintiff’s counsel, who advised upon inquiry that the list will be provided by the
afternoon of August 5 at the latest.

         We are available to discuss this, or any other matter, at the Court’s convenience.

                                               Respectfully,




                                               Joshua S. Bauchner, Esq.
                                               Ansell Grimm & Aaron, P.C.
                                               Attorneys for Defendants




063054.000122.71281882
